NUMBER 13-19-00249-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


MANUEL J. MONTEMAYOR,                                                           Appellant,

                                             v.

TEXAS DEPARTMENT OF INSURANCE,                                                   Appellee.


                    On appeal from the 444th District Court
                         of Cameron County, Texas.


                           ORDER OF ABATEMENT

    Before Chief Justice Contreras and Justices Hinojosa and Silva
                          Order Per Curiam
       Appellant, Manuel J. Montemayor, attempts to appeal an order granting appellee’s,

Texas Department of Insurance (TDI), plea to the jurisdiction nunc pro tunc. The order

nunc pro tunc was signed on March 13, 2019. However, the order being corrected does

not appear in the clerk’s record. TDI asserts that the original order granting its plea to the
jurisdiction was signed on January 23, 2019, prompting its motion for order nunc pro tunc.

According to TDI, the original order signed contained the date of signature, named the

wrong motion being granted, and contained the cause number hand-written in at the top

of the order. Because the original order does not appear in the record, we abate the

appeal to the trial court for a determination regarding whether the original order was

entered in the record. The trial court shall issue findings of fact and conclusions of law

regarding whether the original order was signed, the date on which it was entered, and

whether notice was sent to the parties. Additionally, the trial court is ordered to provide a

copy of the case summary, docket sheet, or other court summary, if one is kept by the

clerk of the court. These documents should be forwarded to the Clerk of this Court in a

supplemental record within twenty-one days from the date of this order.

       It is so ordered.

                                                                       PER CURIAM

Delivered and filed on the
13th day of January, 2021.




                                             2